Citation Nr: 1721513	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  14-07 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder (MDD) with posttraumatic stress disorder (PTSD), for the period prior to October 19, 2015, and in excess of 50 percent therefrom.  

2.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI), claimed as residuals of head injury to include headaches, dizzy spells, and insomnia.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to June 1996.  

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which originally had jurisdiction over this appeal, and Detroit, Michigan, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.  

In January 2016, the Board determined that the criteria for an initial rating in excess of 30 percent for MDD with PTSD prior to October 19, 2015, had not been met.  However, it was found that a rating of 50 percent for this disability was warranted as of that date.  The Board also denied an initial rating in excess of 10 percent for TBI.  The TDIU claim was remanded for additional development.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016, Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Partial Remand (JMPR).  The Board's decision was vacated as to the increased ratings claims, and such were remanded to the Board.  The Order called for the claims to be remanded and another letter of notice of transfer was to be provided to the Veteran and his representative with an additional 90 days afforded during which time additional argument and or evidence could be submitted.  Moreover, it was noted that the Board did not adequately address all favorable evidence when determining that a 50 percent rating was not warranted prior to October 19, 2015.  

The TDIU issue is again before the Board.  While the Veteran and his representative have not been afforded the full 30 days to respond to the May 18, 2017, supplemental statement of the case (SSOC) on the issue of TDIU, they may still do so.  The Board does not find that any purpose would be served by waiting to issue this remand.  They will not be prejudiced in any way by the Board taking action.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

In light of the Court's November 2016 JMPR, the Board finds that a remand is required for readjudication of the claims for increased initial ratings for MDD with PTSD and for TBI.  

In accordance with directives provided by the Court's Order, the Veteran was sent a 90-day letter by the Board on December 1, 2016, in which he was given 90 days from the date of the letter to submit additional evidence; a copy of the letter was sent to the Veteran's attorney of record who submitted an additional statement later that month noting that additional evidence and/or argument was to be submitted in support of the Veteran's claims.  Thus, a request was made to allow the full 90 days to pass before rendering judgment on the Veteran's claims.  The Veteran's attorney submitted a written statement in February 2017.  The full 90 day period has passed.

Review of the record shows that additional evidence was added to the claims file.  Primarily, this evidence consists of May 2017 VA examination reports addressing each of the claims on appeal, to include the Veteran's MDD with PTSD, his TBI residuals, and his ability to be substantially gainfully employed.  

Review of the record shows that a May 2017 SSOC addressing the claim of entitlement to a TDIU was issued in May 2017.  However, the RO has not yet had the opportunity to readjudicate the increased rating issues and, if necessary, issue a SSOC addressing the Veteran's claims of entitlement to a higher initial rating for MDD with PTSD, rated as 30 percent disabling prior to October 19, 2015, and in excess of 50 percent therefrom, or the claim of entitlement to a higher initial rating for TBI, following consideration of this evidence.  Because this additional evidence is directly pertinent, such readjudication must be conducted.

The law also provides that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In the present case, the Veteran's claims for entitlement to increased initial ratings for MDD with PTSD and TBI are being remanded for additional development.  The claim for a TDIU is also on appeal.  The Board cannot proceed with the TDIU claim until there has been final adjudication of the Veteran's other claims.  Thus, adjudication of the TDIU claim will be held in abeyance pending further development, and adjudication of the Veteran's claims of entitlement to higher initial ratings.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records for treatment at VA facilities, including the Detroit, Michigan, VA Medical Center.  

2.  Then, after any additional development deemed warranted, the following claims should be readjudicated based on the entirety of the evidence: entitlement to an initial rating in excess of 30 percent disabling prior to October 19, 2015, and in excess of 50 percent therefrom (to specifically include consideration of an effective date 

earlier than October 19, 2015, for assignment of a 50 percent rating); entitlement to an initial rating in excess of 10 percent for TBI; and entitlement to a TDIU.  

With respect to the claim for an increased rating for MDD with PTSD, specific consideration should be given to the February 25, 2015, treatment note (where the Veteran was seen for worsening anxiety and following an argument with his supervisor) and VA records from October 12 and 13, 2015, showing treatment for psychiatric symptoms.  Also to be considered is the VA PSD examination report from May 2017.  

With respect to the claim for an increased rating for TBI, specific consideration should be given to the VA examination report from May 2017 which was recently added to the record.  

If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

